Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an accounts receivable/data entry clerk without good cause. On the day in question, claimant was told by her supervisor that she was to work until 4:20 p.m., allowing her to leave three hours before sunset in observance of the Jewish holy day. Despite a denial by her supervisor and the owner of the company of her request to leave earlier, claimant left work for a medical appointment at 3:00 p.m. Leaving work early without authorization in disregard of a supervisor’s directive can disqualify a claimant from receiving unemployment insurance benefits (see e.g. Matter of Gorton [Genesee County Ch. NYSARC—Commissioner of Labor], 1 AD3d 682 [2003]; Matter of Unterman [Commissioner of Labor], 293 AD2d 801, 802 [2002]) and can be construed as job abandonment. The conflicting testimony as to whether claimant left at the end of her scheduled shift presented a credibility issue for the Board to resolve (see Matter of Tordsen [Commissioner of Labor], 287 AD2d 935, 936 [2001]; Matter of Diallo [Commissioner of Labor], 263 AD2d 608 [1999]).
Spain, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.